                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


XAVIER LEE JONES,

                   Plaintiff,

v.                                               Case No. 3:21-cv-98-HES-MCR

DORMINEY, et al.,

                 Defendants.
_______________________________

                                    ORDER

      Plaintiff, an inmate of the Federal Bureau of Prisons, is proceeding pro

se and in forma pauperis (Doc. 3) on an amended complaint for the violation of

civil rights (Doc. 4; Am. Compl.), which is before the Court for initial screening.

See 28 U.S.C. § 1915(e)(2)(B) (authorizing a district court to dismiss a

complaint that fails to state a claim upon which relief may be granted).

      Though Plaintiff is a federal inmate, his claims arise out of an incident

that occurred at Hamilton Correctional Institution (HCI), a prison operated by

the Florida Department of Corrections (FDOC). Plaintiff asserts Officer-

Defendant Dorminey conspired with three inmates to have him killed. See Am.

Compl. at 4, 5. He clarifies that Officer Dorminey put a “hit” on his life, and

three inmates attempted to carry out the hit on December 16, 2018, by stabbing

him. Id. at 5. See also Doc. 4-1 at 1, 6, 7. In addition to suing Officer Dorminey,
Plaintiff seeks to sue the “3 several inmate[s]” (unnamed) who stabbed him

and two other HCI employees, Welgten and Thompson. See Am. Compl. at 2-

3. He contends Defendants violated his First, Fifth, Eighth, and Fourteenth

Amendment rights. Id. at 3. As relief, Plaintiff seeks monetary damages. Id. at

5.

      Rule 8(a) of the Federal Rules of Civil Procedure requires a pleading to

include a short and plain statement of the claim showing the pleader is entitled

to relief. Rule 10(b) requires all averments of the claim be made “in numbered

paragraphs, each limited as far as practicable to a single set of circumstances.”

To survive dismissal, a complaint must allege facts, accepted as true, that state

a claim “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The standard asks for less than a probability but “more than a sheer

possibility that a defendant has acted unlawfully.” Id. To state a claim under

42 U.S.C. § 1983, a plaintiff must allege “(1) both that the defendant deprived

[him] of a right secured under the Constitution or federal law and (2) that such

a deprivation occurred under color of state law.” Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (alteration in original).

      Upon review, the Court finds Plaintiff’s amended complaint is deficient.

First, inmates are not state actors and, thus, may not be sued under § 1983.

Second, Plaintiff attributes no factual allegations to Defendants Welgten or

Thompson. In other words, Plaintiff does not explain how Defendants Welgten

                                        2
or Thompson violated his constitutional rights. If Plaintiff names these

Defendants because they were supervisors at HCI when Plaintiff was attacked,

Plaintiff should know that supervisors cannot be held liable under § 1983 solely

on the basis of vicarious liability. See Cottone v. Jenne, 326 F.3d 1352, 1360

(11th Cir. 2003) (“It is well established in this Circuit that supervisory officials

are not liable under § 1983 for the unconstitutional acts of their subordinates

on the basis of respondeat superior or vicarious liability.”).

      Third, Plaintiff does not allege facts showing the violation of his First

Amendment right to “religion” or his Fourteenth Amendment right to due

process. See Am. Compl. at 3. He alleges officers failed to protect him from

harm or purposely endangered him, implicating the Eighth Amendment. See

Whitley v. Albers, 475 U.S. 312, 327 (1986) (“[T]he Due Process Clause affords

[a state prisoner] no greater protection than does the Cruel and Unusual

Punishments Clause.”). Fourth, the Fifth Amendment governs the conduct of

federal actors, not state actors. See Buxton v. City of Plant City, Fla., 871 F.2d

1037, 1041 (11th Cir. 1989). Because Plaintiff sues state actors—officers of the

FDOC—the Fifth Amendment is inapplicable.

      If Plaintiff wishes to proceed, he must submit an amended complaint,

curing the outlined deficiencies. In amending his complaint, Plaintiff should

comply with the instructions on the Civil Rights Complaint Form and the

following:

                                         3
      1.     The amended complaint must be marked, “Second Amended
             Complaint.”

      2.     The amended complaint must name as defendants only those who
             had been acting under color of state law and are responsible for the
             alleged constitutional violation.

      3.     The amended complaint must state the full names of each
             defendant (to the extent Plaintiff knows them) in the style of the
             case on the first page and in section I.B.

      4.     The list of defendants named on the first page must match the list
             of named defendants in section I.B.

      5.     The amended complaint (or a separate filing) must include current
             addresses for each defendant so the Court can direct service of
             process.

      6.     In section IV, “Statement of Claim,” there must be a clear
             description of how each defendant was involved in the alleged
             violation(s). The allegations should be stated in numbered
             paragraphs, each limited to a single set of circumstances. Plaintiff
             should separately explain the facts giving rise to his individual
             claims for relief, and he should clearly state how each defendant is
             responsible for each alleged violation.1

      7.     In section V, “Injuries,” there must be a statement concerning how
             each defendant’s action or omission injured Plaintiff.
      8.     In section VI, “Relief,” there must be a statement of what Plaintiff
             seeks through this action.

      Plaintiff must sign and date the amended complaint after the following

statement on the form:




1 Plaintiff may attach additional pages if necessary, but he should continue to number
the paragraphs for a clear presentation of his factual allegations supporting each
claim.

                                          4
            Under Federal Rule of Civil Procedure 11, by signing
            below, I certify to the best of my knowledge,
            information, and belief that this complaint: (1) is not
            being presented for an improper purpose, such as to
            harass, cause unnecessary delay, or needlessly
            increase the cost of litigation; (2) is supported by
            existing law or by a nonfrivolous argument for
            extending, modifying, or reversing existing law; (3) the
            factual contentions have evidentiary support or, if
            specifically so identified, will likely have evidentiary
            support after a reasonable opportunity for further
            investigation or discovery; and (4) the complaint
            otherwise complies with the requirements of Rule 11.

      Before signing the amended complaint, Plaintiff must ensure his

assertions are truthful and he has not knowingly made false material

declarations. He must neither exaggerate nor distort the facts but instead must

truthfully state the facts underlying his claims. Knowingly making a false

material declaration in violation of 18 U.S.C. § 1623 is punishable by a fine,

imprisonment, or both.

      Accordingly, it is now

      ORDERED:

      1.    The Clerk shall send Plaintiff a Civil Rights Complaint form.

      2.    By June 21, 2021, Plaintiff must mail an amended complaint to

the Court for filing. The amended complaint should comply with the

instructions on the form and those provided in this Order.




                                       5
        3.   Also by June 21, 2021, Plaintiff must mail to the Court one copy

of the amended complaint (including exhibits)2 for each named defendant.

        4.   Plaintiff’s failure to comply with this Order may result in the

dismissal of this case.

        DONE AND ORDERED at Jacksonville, Florida, this 24th day of May

2021.




Jax-6
c:
Xavier Lee Jones




2Plaintiff may include exhibits, such as grievances or medical records. Plaintiff must
individually number each exhibit in the lower right-hand corner of each exhibit. If
his first exhibit has multiple pages, he should number the pages 1-A, 1-B, 1-C, etc.
                                          6
